DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “Jensen shows a single pattern at the foot of a mattress over another single pattern. Jenson also states "The indicia on the cover assemblies of the present invention can include patterns, colors, or combinations of patterns and colors, and can be positioned at a variety of different locations on the first and second cover. For instance, in some embodiments, the indicia is a pattern positioned on the top surface of the second cover. In other embodiments, the indicia comprises a plurality of geometric shapes embossed or debossed into or otherwise positioned on the end panel of the first cover, the side panels of the first cover, or both the end panel and side panels of the first   In the analysis of claim 3 and other claims, the Examiner also stated that because the pattern in Jensen is simply an ornamental design and a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. Applicant respectfully disagrees. The amended claims call for a 3-part system that provides an identification system. It is not merely an aesthetic design choice. Indeed, nothing in Jensen calls for a first fabric portion, a second fabric portion, and a first twill pattern together constituting a mattress identifier. In other words, the three patterns come together as a way to identify the type of mattress that is covered by the patterns This is important because it allows mattress identification from looking at the foot of the mattress alone. The utility of this is that mattresses8 are often stacked one on top of the other so that the foot of the mattress may be the only visible portion of the mattress.”
This is not found persuasive. It is true that Jenson shows only one pattern on the foot panel of the mattress cover as shown for Example in Figure 7. However, the claim as written simply requires two fabric portions. A fabric portion does not require the pattern to change or to be different from another fabric portion. A portion is defined as “an often limited part of a whole.” Thus, any section of the pattern at 146 in Jenson can be the first fabric portion and any portion can be the second fabric portion, as these are merely designations of parts of the whole. Since Jenson notes that the pattern on the foot end, which would include both portions, as well as the pattern above that circular pattern shown at 146, can be part of the indicia which identify a mattress characteristic, Jenson thus continues to meet the claim as currently worded. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254). 
Regarding claim 1, Jensen teaches a mattress identification system comprising: a mattress having a mattress top panel (Figure 7; 140), a mattress foot (Figure 7; 134), a mattress bottom panel (Figure 7; 120) and comprising a plurality of foam layers (Figure 16, 471 shows that the mattress in the cover may comprise layers of foam), a first pattern on the mattress top panel having a first loft comprising essentially parallel straight lines that extends to an upper part of the mattress foot (Figure 7; the overall pattern of the panel 140 includes parallel lines (framing the pattern at 180) and that overall pattern extends into the foot portion above the circles 181); a first fabric portion that covers approximately 2/3 of the mattress foot below the first twill pattern that extends to the upper part of the mattress foot; a second fabric portion that covers approximately 1/3 of the mattress foot below the first twill pattern that extends to the upper part of the mattress foot (Figure 7; the two portions can be the portion from the left edge of the panel to the 1/3 point, and then the portion from that point to the right edge of the panel); and a zipper assembly (Figure 7; 150, 152), wherein the first fabric portion and the second fabric portion meet below the first twill pattern that extends to the upper part of the mattress foot (Figure 7; the first portion, or the left 1/3 of the circular pattern marked at 181 in Figure 7 meets the second portion, or the right 2/3 of the circular pattern marked at 181 in Figure 7 below the twill pattern marked at 180 which extends until where the circular darker pattern starts in the mattress foot); and wherein the first fabric portion, the second fabric portion, and the first twill pattern together constitute a mattress identifier (Paragraph 54 notes that “As another example, the cover assembly 110 shown in FIGS. 7-8 includes an indicia in the form of sets of overlapping circles 180 on the top surface 42 of the second cover 40 and multiple rows of geometric shapes 181 that are embossed or debossed into both the foot panel 134 of the first cover 120 and the opposing side panels 136, 138 of the first cover 120, only one of which is shown in FIGS. 7-8” thus both the first fabric portion and second fabric portion (the circles 181) and the first twill pattern (the top surface lighter portion that extends onto the foot section) constitute indicia which identify characteristics of the mattress). Jensen does not teach the first pattern is twill. Monarch teaches the first pattern is twill (Abstract describes a mattress cover with a twill pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patterns of Jenson to be twill as in Monarch in order to allow the patterns to be created using an inexpensive method. 
Regarding claim 5, Jenson teaches the first loft corresponds to properties of the foam layers (Paragraph 13, “. The top surface of the second cover is then marked with a first indicia that is indicative of a first characteristic of the mattress and that allows a user to visually identify a characteristic of the mattress by simply observing the mattress and associating the indicia with the characteristic (e.g., the firmness or type of the mattress)” and “in other implementations, the first indicia is a pattern placed on the first cover and is used to indicate that the mattress is a visco-elastic foam mattress,”).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Jung (US Patent Application Publication 20120159715). 
Regarding claim 2, Jenson does not teach a plurality of handles affixed to the mattress bottom panel. Jung teaches a plurality of handles affixed to the mattress bottom panel (Figure 1; at 22, which would be on the bottom panel when applied to Jenson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Jenson to include handles as in Jung in order to allow for easier moving of the mattress.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Pennington (US Patent D824698). 
Regarding claim 3, Jenson does not specifically teach the first fabric portion is lighter than the second fabric portion. Pennington teaches a foot panel with a first 2/3 fabric portion that is lighter than a second 1/3 fabric portion (Figure 1 shows a plaid stripe portion on the foot which is about 1/3 of the foot panel and is darker than the surrounding fabric). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia or pattern used by Jenson to indicate certain features of the mattress to be the pattern taught by Pennington because, as Jenson states “The indicia on the cover assemblies of the present invention can include patterns, colors, or combinations of patterns and colors, and can be positioned at a variety of different locations on the first and second cover. For instance, in some embodiments, the indicia is a pattern positioned on the top surface of the second cover. In other embodiments, the indicia comprises a plurality of geometric shapes embossed or debossed into or otherwise positioned on the end panel of the first cover, the side panels of the first cover, or both the end panel and side panels of the first cover,” and because the pattern is simply an ornamental design and a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Gatto (US Patent D704479) in view of Schneider (US Patent Application Publication 20160157625). 
Regarding claim 6, Jenson teaches the mattress comprises at least one foam layer (Figure 14; 336), and further comprising a second twill pattern on the mattress top panel having a second loft comprising essentially straight parallel lines in a different direction than the first twill pattern (Figure 14 shows another pattern option for Jenson which has a first pattern that is where 381 is marked with parallel lines as shown, and a second pattern where 380 is marked which has parallel lines that at least partially extend in a different direction to the ones on the background | pattern (at 381) and are thicker (‘a second loft’) than the first parallel line pattern)). Jenson does not teach a layer comprising pocket springs, the two patterns are twill, and the second twill pattern forming circle patterns having a circle size. Schneider teaches a pocket spring layer (Paragraph 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenson to include a pocket spring layer and indicate that interior content in the pattern as taught by Jenson in order to allow users more options to create a comfortable mattress based on personal preference. Jensen does not teach the patterns are twill. Monarch teaches the patterns are twill (Abstract describes a mattress cover with a twill pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patterns of Jenson to be twill as in Monarch in order to allow the patterns to be created using an inexpensive method. Gatto teaches the second pattern forming circle patterns having a circle size (Figure 1 shows the circles made of small lines, some of which are parallel and some of which parallel lines would be in a different direction to the lines on the first pattern when applied to Jenson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia or pattern used by Jenson to indicate certain features of the mattress to be the pattern taught by Gatto because, as Jenson states “The indicia on the cover assemblies of the present invention can include patterns, colors, or combinations of patterns and colors, and can be positioned at a variety of different locations on the first and second cover. For instance, in some embodiments, the indicia is a pattern positioned on the top surface of the second cover. In other embodiments, the indicia comprises a plurality of geometric shapes embossed or debossed into or otherwise positioned on the end panel of the first cover, the side panels of the first cover, or both the end panel and side panels of the first cover,” and because the pattern is simply an ornamental design and a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
Regarding claim 7, Jenson teaches the second loft corresponds to properties of the foam layers (Paragraph 13, “. The top surface of the second cover is then marked with a first indicia that is indicative of a first characteristic of the mattress and that allows a user to visually identify a characteristic of the mattress by simply observing the mattress and associating the indicia with the characteristic (e.g., the firmness or type of the mattress)” and “in other implementations, the first indicia is a pattern placed on the first cover and is used to indicate that the mattress is a visco-elastic foam mattress,” thus the overall pattern which includes both the first and second loft tell a user the interior qualities of the mattress. For example, if the entire top panel was all the first loft that would not indicate to the user the same message as is indicated by the two loft patterns, thus the loft patterns both contribute to corresponding to properties of the foam layers). 
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Pennington (US Patent D824698) further in view of in view of Schneider (US Patent Application Publication 20160157625). 
 Regarding claim 9, Jensen teaches a mattress identification system comprising: a mattress having a mattress top panel (Figure 7; 140), a mattress foot (Figure 7; 134), a mattress bottom panel (Figure 7; 120). a pattern on the mattress top panel comprising essentially parallel straight lines that extends to an upper part of the mattress foot (Figure 7; the overall pattern of the panel 140 includes parallel lines (framing the pattern at 180) and that overall pattern extends into the foot portion above the circles 181); a first fabric portion that covers approximately 2/3 of the mattress foot below the first pattern that extends to the upper part of the mattress foot; a second fabric portion that covers approximately 1/3 of the mattress foot below the first pattern that extends to the upper part of the mattress foot (Figure 7; the two portions can be the portion from the left edge of the panel to the 1/3 point, and then the portion from that point to the right edge of the panel); and a zipper assembly (Figure 7; 150, 152); and a zipper assembly (Figure 7; 150, 152); wherein the mattress comprises only foam layers (Figure 7 is viscoelastic foam, see also Figure 16 for another option), wherein the first fabric portion and the second fabric portion meet below the first twill pattern that extends to the upper part of the mattress foot (Figure 7; the first portion, or the left 1/3 of the circular pattern marked at 181 in Figure 7 meets the second portion, or the right 2/3 of the circular pattern marked at 181 in Figure 7 below the twill pattern marked at 180 which extends until where the circular darker pattern starts in the mattress foot); and wherein the first fabric portion, the second fabric portion, and the first twill pattern together constitute a mattress identifier (Paragraph 54 notes that “As another example, the cover assembly 110 shown in FIGS. 7-8 includes an indicia in the form of sets of overlapping circles 180 on the top surface 42 of the second cover 40 and multiple rows of geometric shapes 181 that are embossed or debossed into both the foot panel 134 of the first cover 120 and the opposing side panels 136, 138 of the first cover 120, only one of which is shown in FIGS. 7-8” thus both the first fabric portion and second fabric portion (the circles 181) and the first twill pattern (the top surface lighter portion that extends onto the foot section) constitute indicia which identify characteristics of the mattress). Jenson does not teach the pattern is twill, wherein at least one of foam layers has perforations; and wherein the first fabric portion is lighter than the second fabric portion. Monarch teaches the first pattern is twill (Abstract describes a mattress cover with a twill pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patterns of Jenson to be twill as in Monarch in order to allow the patterns to be created using an inexpensive method. Pennington teaches a foot panel with a first 2/3 fabric portion that is lighter than a second 1/3 fabric portion (Figure 1 shows a plaid stripe portion on the foot which is about 1/3 of the foot panel and is darker than the surrounding fabric). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia or pattern used by Jenson to indicate certain features of the mattress to be the pattern taught by Pennington because, as Jenson states “The indicia on the cover assemblies of the present invention can include patterns, colors, or combinations of patterns and colors, and can be positioned at a variety of different locations on the first and second cover. For instance, in some embodiments, the indicia is a pattern positioned on the top surface of the second cover. In other embodiments, the indicia comprise a plurality of geometric shapes embossed or debossed into or otherwise positioned on the end panel of the first cover, the side panels of the first cover, or both the end panel and side panels of the first cover,” and because the pattern is simply an ornamental design and a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Schneider teaches at least one of foam layers has perforations (Paragraph 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Jenson to be perforated in order to increase breathability and flexibility in the mattress. 
 Regarding claim 13, Jenson teaches one of the foam layers comprises a layer having surface modification technology (Paragraph 51 describes that there can be a phase change material under the cover layer (or on top of the top layer of foam)).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Pennington (US Patent D824698) further in view of in view of Schneider (US Patent Application Publication 20160157625) further in view of Bryant (US Patent Application Publication 20070044245). 
Regarding claim 10, Jenson does not teach one of the foam layers comprises a layer having foam zoning in three parts. Bryant teaches one of the foam layers comprises a layer having foam zoning in three parts (Figure 8 and Paragraph 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Jenson to include convoluted cut out zones in order to increase user comfort. 
Regarding claim 11, Jenson does not teach one of the foam layers comprises a layer having contour cutting. Bryant teaches one of the foam layers comprises a layer having contour cutting (Figure 8 and 9 and Paragraph 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Jenson to include convoluted cut out zones in order to increase user comfort. 
 Regarding claim 12, Jenson does not teach the layer having contour cutting has five zones. Bryant teaches the layer having contour cutting has five zones (Figure 8 and 9 and Paragraph 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Jenson to include convoluted cut out zones in order to increase user comfort.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Pennington (US Patent D824698) further in view of in view of Schneider (US Patent Application Publication 20160157625) further in view of Allen (US Patent Application Publication 20150351557). 
Regarding claim 14, Jenson teaches pods (Paragraph 51 “microspheres”) affixed to the center of the layer having surface modification technology, and further comprising phase change material (Paragraph 51). Jenson does not teach the pods and phase change material are gel. Allen teaches the pods and phase change material are gel (Paragraphs 44-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the phase change material of Jenson to be encapsulated gel because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Pennington (US Patent D824698) further in view of Gatto (US Patent D704479) in view of in view of Schneider (US Patent Application Publication 20160157625).
Regarding claim 15, Jensen teaches a mattress identification system comprising: a mattress having a mattress top panel (Figure 7; 140), a mattress foot (Figure 7; 134), a mattress bottom panel (Figure 7; 120), a first pattern on the mattress top panel having a first loft comprising essentially parallel straight lines that extends to an upper part of the mattress foot (Figure 16; the overall background pattern of the panel 140 includes parallel lines (at 381)); a second twill pattern on the mattress top panel comprising essentially straight parallel lines in a different direction than the first twill pattern (Figure 14; at 380), a first fabric portion that covers approximately 2/3 of the mattress foot below the first pattern that extends to the upper part of the mattress foot; a second fabric portion that covers approximately 1/3 of the mattress foot below the first pattern that extends to the upper part of the mattress foot (Figure 7; the two portions can be the portion from the left edge of the panel to the 1/3 point, and then the portion from that point to the right edge of the panel); and a zipper assembly (Figure 7; 150, 152); wherein the mattress comprises at least one foam layer (Figure 11; 271) and a layer comprising a second material (Figure 11; 270), wherein the first fabric portion and the second fabric portion meet below the first twill pattern that extends to the upper part of the mattress foot (Figure 7; the first portion, or the left 1/3 of the circular pattern marked at 181 in Figure 7 meets the second portion, or the right 2/3 of the circular pattern marked at 181 in Figure 7 below the twill pattern marked at 180 which extends until where the circular darker pattern starts in the mattress foot); and wherein the first fabric portion, the second fabric portion, and the first twill pattern together constitute a mattress identifier (Paragraph 54 notes that “As another example, the cover assembly 110 shown in FIGS. 7-8 includes an indicia in the form of sets of overlapping circles 180 on the top surface 42 of the second cover 40 and multiple rows of geometric shapes 181 that are embossed or debossed into both the foot panel 134 of the first cover 120 and the opposing side panels 136, 138 of the first cover 120, only one of which is shown in FIGS. 7-8” thus both the first fabric portion and second fabric portion (the circles 181) and the first twill pattern (the top surface lighter portion that extends onto the foot section) constitute indicia which identify characteristics of the mattress). Jensen does not teach the first pattern is twill, the second pattern forms circle patterns, the second material being pocket springs, wherein at least one of the foam layers has perforations; and wherein the first fabric portion is lighter than the second fabric portion. Monarch teaches the first pattern is twill (Abstract describes a mattress cover with a twill pattern). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patterns of Jenson to be twill as in Monarch in order to allow the patterns to be created using an inexpensive method. Pennington teaches a foot panel with a first 2/3 fabric portion that is lighter than a second 1/3 fabric portion (Figure 1 shows a plaid stripe portion on the foot which is about 1/3 of the foot panel and is darker than the surrounding fabric). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia or pattern used by Jenson to indicate certain features of the mattress to be the pattern taught by Pennington because, as Jenson states “The indicia on the cover assemblies of the present invention can include patterns, colors, or combinations of patterns and colors, and can be positioned at a variety of different locations on the first and second cover. For instance, in some embodiments, the indicia is a pattern positioned on the top surface of the second cover. In other embodiments, the indicia comprises a plurality of geometric shapes embossed or debossed into or otherwise positioned on the end panel of the first cover, the side panels of the first cover, or both the end panel and side panels of the first cover,” and because the pattern is simply an ornamental design and a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Gatto teaches the second pattern forming circle patterns (Figure 1 shows the circles made of small lines, some of which are parallel and some of which parallel lines would be in a different direction to the lines on the first pattern when applied to Jenson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia or pattern used by Jenson to indicate certain features of the mattress to be the pattern taught by Gatto because, as Jenson states “The indicia on the cover assemblies of the present invention can include patterns, colors, or combinations of patterns and colors, and can be positioned at a variety of different locations on the first and second cover. For instance, in some embodiments, the indicia is a pattern positioned on the top surface of the second cover. In other embodiments, the indicia comprises a plurality of geometric shapes embossed or debossed into or otherwise positioned on the end panel of the first cover, the side panels of the first cover, or both the end panel and side panels of the first cover,” and because the pattern is simply an ornamental design and a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Schneider teaches at least one of foam layers has perforations (Paragraph 21) and the second material being pocket springs (Paragraph 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Jenson to be perforated in order to increase breathability and flexibility in the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenson to include a pocket spring layer and indicate that interior content in the pattern as taught by Jenson in order to allow users more options to create a comfortable mattress based on personal preference. p. Regarding claim 19, Jenson teaches one of the foam layers comprises a layer having surface modification technology (Paragraph 51 describes that there can be a phase change material under the cover layer (or on top of the top layer of foam)).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Pennington (US Patent D824698) further in view of Gatto (US Patent D704479) in view of in view of Schneider (US Patent Application Publication 20160157625) further in view of Bryant (US Patent Application Publication 20070044245). 
 Regarding claim 16, Jenson does not teach one of the foam layers comprises a layer having foam zoning in three parts. Bryant teaches one of the foam layers comprises a layer having foam zoning in three parts (Figure 8 and Paragraph 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Jenson to include convoluted cut out zones in order to increase user comfort. 
 Regarding claim 17, Jenson does not teach one of the foam layers comprises a layer having contour cutting. Bryant teaches one of the foam layers comprises a layer having contour cutting (Figure 8 and 9 and Paragraph 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Jenson to include convoluted cut out zones in order to increase user comfort. 
 Regarding claim 18, Jenson does not teach the layer having contour cutting has five zones. Bryant teaches the layer having contour cutting has five zones (Figure 8 and 9 and Paragraph 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Jenson to include convoluted cut out zones in order to increase user comfort.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US Patent Application Publication 20150182032) in view of Monarch (US Patent Application Publication 20180100254) in view of Pennington (US Patent D824698) further in view of Gatto (US Patent D704479) in view of in view of Schneider (US Patent Application Publication 20160157625) further in view of Allen (US Patent Application Publication 20150351557).
Regarding claim 20, Jenson teaches pods (Paragraph 51 “microspheres”) affixed to the center of the layer having surface modification technology, and further comprising phase change material (Paragraph 51). Jenson does not teach the pods and phase change material are gel. Allen teaches the pods and phase change material are gel (Paragraphs 44-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the phase change material of Jenson to be encapsulated gel because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673